Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 1 of 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAFAEL FOX, PAUL D’AURIA and JILL
SHWINER,

Plaintiffs,
-against-

STARBUCKS CORPORATION d/b/a
STARBUCKS COFFEE COMPANY,

Defendant.

 

 

Case No. 19-CV-4650 (AJN)

 

DEFENDANT’S MEMORANDUM OF LAW IN
SUPPORT OF ITS PARTIAL MOTION TO DISMISS

 

LITTLER MENDELSON, P.C.
A. Michael Weber

Devjani Mishra

Joseph E. Field

900 Third Avenue

New York, NY 10022
212-583-9600

Attorneys for Defendant
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 2 of 22

TABLE OF CONTENTS
PAGE
TABLE OF AUTHORITIES 0.00... ececesscsssssssesssesssesssssseseessesessestseesscstsecssssssseuseesecseseeesasacesavaravaces ii
PRELIMINARY STATEMENT ..........:ccccscssssssssscsssssssescscessssssscscesssageeestonseserussevsucnssevacenseaacatesaeas 1
ARGUMENT .....cccccccscssesssceessesssesevassessssseessssssseesssesssessesessesseesoesnesestsanessagvesesvesacnensseereaeecanseas 2
POINT I. FOX’S NIED CLAIM IS BARRED BY WORKERS’ COMPENSATION ........ 2
POINT IL. D’AURIA AND SHWINER FAIL TO STATE A NIED CLAIM AS A
MATTER OF NEW YORK LAW .......cccccsecssessssesersensceenssssssecescssssessesceseassevacs 5
A. D’Auria and Shwiner Were Not Owed A Duty of Care With
Respect to the Inherent Hazards of the Work They Were Engaged
TO Perform 00... ce eccecessecessessesesesceseersessrsssesseanssescensessessscaecessecessasssaueeaeveres 5
B. Even if Starbucks Did Have a Duty of Care, It Met This Duty By
Publicizing the Identified Hazards and Therefore Was Not
“Negligent?” 0... ccc cessscsssesscssessssseeeessssscssecsessssecseesesasscceeeeesseassseseseacavees 8
C. D’ Auria and Shwiner’s NIED Claim Lacks a “Guarantee of
GeMUINENeSS” oo... ceeeeeseeesecesesessesseeseeseesueracseesanseeessecauseesascessssesesaaceas 10
POINT III. TOTHE EXTENT THAT D’AURIA AND SHWINER’S CLAIMS ARE
NOT DISMISSED, THEY SHOULD BE SEVERED FROM FOX’S
REMAINING CLAIMS... ecccccsccesssssensseeesaeeecsaecnaseneseveresnsessseussasessseseesecenees 12
A. The Legal Standard for Severance ............cccccecscsssssstsecstsesnseeresssessessssecans 12
B. Severance 1s Warranted Here... .scssscsscsecscessseseesesnsssseescesesscsssesssences 13
C. The Claims Involve Different Transactions and Occurrences..............0.. 13
D. The Legal and Factual Questions are Different .............:cccccscsssesesees 14
E. Judicial Economy Would Be Served by Severance..............ccccseseeens 15
F. Severance Would Avoid Prejudice to Defendant ...............cceseseesserneeees 15
G. The Claims of the AVP Employees and the Claims of Fox Involve
Different Witnesses and Proof............cccscssescesssscsecsessesesscesesesepecescasecceees 16
CONCLUSION... eccececsscesecsceessersenseceessscensaesseassasaceesesuesssscesussesesseeseseeressesaeseesteasseseesesesuseass 17
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 3 of 22

TABLE OF AUTHORITIES
Page(s)

Cases
Anzelone v. ARS Nat’! Servs.,

2018 U.S. Dist. LEXIS 118127 (E.D.NLY. July 16, 2018)... ccsessssessssevesscseseesessaeeassssees 16
Bedneau v. New York Hospital Medical Center of Queens,

841 N.Y.S.2d 689 (2d Dep't 2007)... .ccccssssssesssessesssssesessesesscsecsesecssssecsesssseescssensseeeeusensaesevas 7
Boston Post Rd. Med. Imaging, P.C. v. Allstate Ins. Co.,

2004 U.S. Dist. LEXIS 13243 (S.D.NLY. July 15, 2004) occ esessesccsescceseessssseencenevsaecens 15
Brugnano v. Merrill Lynch & Co.,

627 N.Y.S.2d 635 (1st Dep’t 1995) ooo essssesssseseessteessessrssssstessscesessesesessesseseesscatesssasenens 10
Conroy v. Inc. Vill. of Freeport,

43 Misc. 3d 608 (Sup. Ct. Nassau Crity. 2014)..........cesssssssssevsesevesscsessversessserseusrssssssasceravasscees 4
De Rosa v. Stanley B. Michelman, P.C.,

584 N.Y.S.2d 202 (2d Dep’t 1992)... cessseseeseesetetsetensetsessesseresseessteresnseesesateneseeseeeees 10, 11
Geller v, N. Shore Long Island Jewish Health Sys.,

2013 WL 5348313 (E.D.N.Y. Sept. 23, 2013) occ ccsesscessetsesseetesnscneseesersesseressssescnses 4,5
Gonzalez v. City of Schenectady,

2001 U.S. Dist. LEXIS 14406 (N.D.NLY. Sept. 17, 2001)... ccccssscssescsessescsessesescsseasessssanes 12
Hannah v, Wal-Mart Stores, Inc.,

2017 U.S. Dist. LEXTS 2046 (D. Conn. Jan. 6, 2017)... cccescessssesessesecsessessesseassaessssassenereea 14
Hansen v. Trustees of the Methodist Episcopal Church of Glen Cove,

858 N.Y.S.2d 303 (2d Dep’t 2008)... cessscsescssssssecsersesnessesessessesseecesesessesassessesesscensseeerrees 7
Hecht v. Kaplan,

645 N.Y.S.2d 51 (2nd Dep't 1996)... cccsssssssscsssssssersscssessersessensssersessesssessrssensrateesensesensres ll
Imtanios v. Goldman Sachs,

843 N_Y.S.2d 569 (1st Dep't 2007) oo. ee essessenseneessncesesneessctecserseesesseesesseeeesseeraesseesnseess 7,9
Isabella v. Hallock,

22 N.Y.3d 788 (2014) occ ec eccsecsecseesssneesesseeseesersesaeerssseeneeasesepstesuessereaseeenusesceuseseeesansaseeseasanas 3
Jackson v. Bd. of Educ. of City of New York,

812 N.Y.S.2d 91 (Ist Dep't 2006) oo ccc cseeseeecnseeeseeeneeseeseneenssesenceseaseageaseas eeeaeeenssssanene 7

ii
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 4 of 22

TABLE OF AUTHORITIES
(CONTINUED)
Page(s)

Joye v. PSCH, Inc.,

2016 WL 6952252 (S.D.N.Y. Nov. 28, 2016)........cccsescsssssssessessssessescesesssaseeessseesseceescnsacaes 4,5
Kowalsky v. Conreco Co., Inc.,

264 N.Y. 125 (1934) ooo essescssesessssceecsessersseseustsceseesessessenseacecsresscstsausceseesecausasecateceecseaevenes 7
Kruger v. EMFT, LLC,

87 A.D.3d 717 (2d Dep't 2011) oo... cccecsssssssssssssssssevsssseseesecesessseeeesessasussssesevssssssessacscseceneas 4,5
Lancellotti v. Howard,

547 N.Y.S.2d 654 (2d Dep’t 1989). ccccccessensesesesseesseseeeeeeeresssrseresenessarsecsscsanesseessasea 11
Lue v. JP Morgan Chase & Co.,

2018 U.S. Dist. LEXIS 50749 (S.D.N.Y. Mar. 27, 2018) .......:ccssssssssscsessseesessecesesssseussossenes 3,5
Mendez v. K&Y Peace Corp.,

2019 U.S. Dist. LEXTS 87138 (S.D.N.Y. May 22, 2019)......cccccscsscscscessesstsecessvscrscersesersseees 12
In re Merrill Lynch & Co., Inc. Research Reports Securities Litigation,

214 FLR.D. 152 (S.D.N CY. 2003) oc ccceesesssscsssnecsesssrsssceesaesesseesesasseensseesesausetscsansteapensveverens 12
State of New York v. Hendrickson Bros., Inc.,

840 F.2d 1065 (2d Cir, 1988)... cecssscseccersosssersessossssseesssecsssesassesesseceusaestesteasssesesessesesencaeees 12
Reed v. Paramount Wire Co.,

2005 U.S. Dist. LEXIS 12308 (S.D.N.Y. June 21, 2005)... ceecscsessssssscssesseetsssessesenesssnseves 3
Rojas v. 1000 42nd Street, LLC,

72 N.Y.S.3d 568 (2d Dep't 2018) oo. esesssssscsecseesssseeeesssteesesecsesrscesanssesssseesessenenesscenseassssents 7
De Sesto v. Slaine,

171 F. Supp.3d 194 (S.D.NLY. 2016)... ecsssssssessesscecssseecsssseessssssssssesseessseeeessees 5, 8, 10, 11
Stordeur v. Computer Assocs. Int'l,

995 F. Supp. 94 (E.D.NLY. 1998) oc ceceeessssseesseneessencesseeseseeceesseseesueeeesaeaeseessereusessrssecsnsees 3
T.S.L 27, Inc. v. Berman Enters., Inc.,

115 F.R.D. 252 (S.D.NLY. 1987) oo eccccccccsssescessessceseesssesacesensesesssesecsnecseesapenesneonsssaseetsncerseanes 12
Taggart v. Costabile,

14. N. Y.S.3d 388 (2d Dep’t 2015)... cccscsscsssssssessesscsesssecssessceessesessesaseeustsaeseesusseseeesecaseers 10
Tardd v. Brookhaven Nat’l Lab.,

2007 U.S. Dist. LEXIS 34378 (E.D.N.Y. May 8, 2007) .........cccsssscssssssssesesssscseseeesesseereaseseres 12

ill
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 5 of 22

TABLE OF AUTHORITIES
(CONTINUED)
Page(s)

Vincenty v. Cincinnati, Inc.,

2004 NYLJ LEXIS 3549 (Sup. Ct. Bronx Cnty Aug. 14, 2004) 0... cccscsecscserssssssessessseneens 3
in re Zyprexa Prods. Liab. Litig.,

2004 U.S. Dist. LEXIS 24541 (E.D.N.Y. Dec. 3, 2004)... ccccscscssesesstssecessessssscessesenerseaees 14
Statutes
N.Y. Workers’ Compensation Law 11, 29(6)........ccccssssssscsscsssssessesesssseesesscescsersessssceessenserseseeatans 3,4
Other Authorities
Fed. R. Civ. P. 12(0)(6)..... eee eee ceesesccsesessntenesseseesesscsersessenssaecsesseneesssaeceseeesesessesscsesacansscueasesseesraes 1
Fed. R. Civ. Po 20 oo. eesessseccscescseecssesessssessssessscscsesssseageesuesevesassaca¢vasacsesuscrsevassrsevasaseauseacsenas 1,2, 12

iv
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 6 of 22

Starbucks submits this memorandum in support of its motion, pursuant to Rule 12(b)(6)
of the Federal Rules of Civil Procedure, to dismiss the first cause of action in the Complaint filed
on May 21, 2019 (the “Complaint”), asserting negligent infliction of emotional distress, as a
matter of law. Should the Court decline to dismiss this claim as it relates to Plaintiffs Paul
D’Auria (“D’Auria”) and Jill Shwiner (“Shwiner’’), Starbucks moves in the alternative, pursuant
to Rule 21 of the Federal Rules of Civil Procedure, to sever their claim from the remaining,
unrelated claims asserted by Plaintiff Rafael Fox (“Fox”).

PRELIMINARY STATEMENT

This action centers on allegations made by Fox, a former Starbucks store manager, and
D’ Auria and Shwiner, two contract exterminators, concerning the use of commercially available
pest contro! strips and pesticides at certain Starbucks stores located in Manhattan. All three
Plaintiffs purport to assert claims against Starbucks for negligent infliction of emotional distress
(“NIED”), relating to the use of these pest strips by unidentified persons.

However, as set forth in the Complaint, Fox was an employee of Starbucks at all times
relevant to this action, and alleges that he suffered injuries in the workplace. While Starbucks
denies that Fox suffered such injuries, any such harm obviously would be compensable under
Starbucks’ workers’ compensation insurance policy. Thus, Fox’s NIED claim is barred by the
exclusivity provision of the New York State Workers’ Compensation Law and should be
dismissed as a matter of law.

Unlike Fox, D’Auria and Shwiner were employees of AVP Termite & Pest Contro! of
New York, Inc. (“AVP”), a vendor that Starbucks hired to provide pest control services to certain
of its Manhattan stores during the relevant period. As the Complaint alleges, D’Auria was a Pest
Control Technician whose primary job duty was to identify, address and remedy any pest control

issues at various Starbucks stores. Meanwhile Shwiner, as AVP’s Director of Operations, was
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 7 of 22

responsible for providing pest control training to Starbucks employees, identifying opportunities
for improvement and recommending corrective action to management. Ironically, in this action,
D’Auria and Shwiner seek to hold Starbucks liable for doing a job that they were hired to do and
for supposedly failing to protect them either from pests or pesticides in the course of their work
as exterminators. This claim is both factually absurd and legally without merit. Given the
undisputed nature of their engagement, D’Auria and Shwiner cannot show either that they were
owed the requisite duty of care by Starbucks with respect to any aspect of pest contro! practices,
that any such duty was breached, or that their NIED claim meets the required “guarantee of
genuineness” under New York law. Accordingly, their NIED claim should be dismissed.

Finally, in the event that the Court does not dismiss D’Auria and Shwiner’s single, tort
based claim, Starbucks requests that the Court sever their claims from Fox’s claims pursuant to
Fed. R. Civ. P. 21. As set forth below, D’Auria and Shwiner’s factual and legal claims are
utterly distinct from those asserted by Fox, whose primary claims in this action relate to his own
employment and the separation thereof. Given that Fox is barred from pursuing his NIED claim,
the Court should separate D’Auria and Shwiner’s tort claim from Fox’s other, unrelated
employment based claims, both for reasons of judicial economy and to avoid undue prejudice to
Starbucks from combining completely disparate matters into a single action.

ARGUMENT

POINT I.

FOX’S NIED CLAIM IS BARRED
BY WORKERS’ COMPENSATION

Throughout the time period relevant to this action, Fox was an employee of Starbucks.
As such, he was covered for any on the job injuries through Starbucks’ workers’ compensation
policy. Despite such coverage, Fox seeks to avoid the proper avenue for pursuing recovery for

his alleged injuries and to sue Starbucks directly under a theory of negligent infliction of

2
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 8 of 22

emotional distress. See Complaint | 106. Because this strategy is contrary to New York law,
Fox’s negligence based claim against Starbucks must be dismissed.

Sections 11 and 29(6) of the New York Workers’ Compensation Law bar an employee
from suing his employer for an accidental injury sustained in the course of his employment.
Section 29 (6) of the Workers’ Compensation Law states, in relevant part:

The right to compensation or benefits under this chapter, shall be the exclusive

remedy to an employee . . . when such employee is injured or killed by the

negligence or wrong of another in the same employ . . . . The limitation of liability

of an employer set forth in section eleven of this article for the injury or death of

an employee shall be applicable to another in the same employ.” (emphasis
added)

Section 11 of the Workers’ Compensation Law, which is expressly incorporated into Section

29(6), further states:
The liability of an employer . . . shall be exclusive and in place of any other
liability whatsoever, to such employee . . . or any person otherwise entitled to

recover damages, contribution or indemnity, at common law or otherwise, on
account of such injury or death or liability arising therefrom . . . (emphasis added)

Thus, workers’ compensation law provides the express and exclusive remedy for an
employee’s alleged on the job injury. See Reed v. Paramount Wire Co., 2005 U.S. Dist. LEXIS
12308, *6-13 (S.D.N.Y. June 21, 2005) (granting employer’s motion for summary judgment
based on exclusivity of workers’ compensation remedy where employee sought damages for
exposure to chemicals during his employment); Stordeur v. Computer Assocs. Int'l, 995 F. Supp.
94, 103 (E.D.N.Y. 1998); Isabella v. Hallock, 22 N.Y.3d 788, 792 (2014); Vincenty v. Cincinati,
Inc., 2004 NYLJ LEXIS 3549, *5 (Sup. Ct. Bronx Cnty Aug. 14, 2004).

Applying this statutory bar, New York courts have consistently dismissed NIED claims
filed by employees against their employers. See Lue v. JP Morgan Chase & Co., 2018 U:S. Dist.
LEXIS 50749, *31 (8.D.N.Y. Mar. 27, 2018) (“[I]n New York, the NIED tort is governed by the

Workers’ Compensation Law and so Plaintiff is barred from bringing a negligence claim against
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 9 of 22

Chase here”); Joye v. PSCH, Inc., 2016 WL 6952252, at *8 (S.D.N.Y. Nov. 28, 2016) (“Claims
for negligent infliction of emotional distress against one’s employer are preempted by New
York’s Workers’ Compensation Law”); Geller v. N. Shore Long Island Jewish Health Sys., 2013
WL 5348313, at *13 (E.D.N.Y. Sept. 23, 2013) (“([B]ecause the Defendants are Mrs. Geller’s
employer, this claim, based on negligence, is barred by New York’s Workers’ Compensation
Law”); Kruger v. EMFT, LLC, 87 A.D.3d 717, 719 (2d Dep’t 2011) (“The Workers’
Compensation Law provides the exclusive remedy for an employee who seeks damages for
unintentional injuries which he or she incurs in the course of employment”); Conroy v. Inc. Vill.
of Freeport, 43 Misc. 3d 608, 612-13 (Sup. Ct. Nassau Cnty. 2014).

Fox affirmatively alleges that he was an “employee” under all applicable statutes, and
worked for Starbucks as a Store Manager at various locations in Manhattan over a period of
sixteen years. See Complaint, ff] 4, 8.' As relates to Fox, the first cause of action complains that
Starbucks’ conduct was “negligeht and grossly negligent,” in that Starbucks failed to provide a
safe and suitable workplace, id. { 105, and Fox claims to have suffered “physical harm as well as
extreme personal and emotional hardship” as a result. /d. 4 106.

However, as a Starbucks employee throughout the relevant period, Fox was covered by
Starbucks’ workers’ compensation policy. Complaint | 4; Weber Decl. Ex. B. This insurance
policy is Fox’s sole recourse for any injury, whether physical or emotional, that allegedly
occurred while he was working at Starbucks. In other words, any negligence based claim that
Fox could assert against Starbucks is subject to the exclusivity provisions of the Workers’
Compensation Law and Starbucks’ workers’ compensation policy. N.Y. Workers’

Compensation Law 11, 29(6). Therefore, Fox’s negligence claim is barred as a matter of law

 

' For the Court’s convenience, a true and correct copy of the Complaint is attached as Exhibit A to the
accompanying Declaration of A. Michael Weber, dated July 12, 2019 (“Weber Decl.”).

4
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 10 of 22

and should be dismissed. Lue, 2018 U.S. Dist. LEXIS 50749, *31; Joye, 2016 WL 6952252, at
*8; Geller, 2013 WL 5348313, at *13; Kruger, 87 A.D.3d at 719.

POINT II.

D’AURIA AND SHWINER FAIL TO STATE A NIED CLAIM
AS A MATTER OF NEW YORK LAW

As this Court itself has recognized, in order to state a NIED claim under New York law, a
plaintiff must allege: (i) breach of a duty of care owed to him or her; (ii) an emotional injury that
is “a direct, rather than a consequential, result of the breach;” and (iii) circumstances giving the
claim “some guarantee of genuineness.” DeSesto v. Slaine, 171 F. Supp.3d 194, 203 (S.D.N.Y.
2016) (citing cases). However, as set forth below, D’Auria and Shwiner cannot meet any of
these required elements, because: (i) they were owed no duty of care with respect to the pest
control services that they were contracted to provide; (ii) even if Starbucks had owed any duty to
D’Auria and Shwiner, Starbucks followed and expressly disseminated D’Auria and Shwiner’s
instructions to its personnel, and thus was not “negligent” in any respect; and (iii) as individuals
voluntarily working in the pest contro! field, D’Auria and Shwiner cannot allege that they
plausibly feared for their physical safety with regard to the use of pesticides, and therefore
cannot show that their NIED claim is sufficiently genuine. Therefore, this claim must be
dismissed.

A. D’Auria and Shwiner Were Not Owed A Duty of
Care With Respect to the Inherent Hazards of

the Work They Were Engaged To Perform.

At the outset, D’Auria and Shwiner’s NIED claim fails because Starbucks did not owe
them any duty of care regarding their own provision of pest control services to Starbucks. The
scope of the work that D’Auria and Shwiner performed for Starbucks included not just servicing
pest control issues at the Starbucks locations, but addressing and alerting management to any

problems that existed as well as actually correcting them. Thus, while Plaintiffs complain at

5
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 11 of 22

length that pest control strips should not have been used in Starbucks stores, it is indisputable
that correcting such practices, including removing any pest strips, was part of D’Auria and
Shwiner’s job, and that AVP was being paid by Starbucks to address al! such issues.

As noted in the Complaint, during the relevant period, both D’Auria and Shwiner were
employed by AVP, which Starbucks had contracted to provide pest control services to certain of
its Manhattan stores. Complaint ff 20-30. Specifically, D’Auria was ‘“‘a licensed, certified Pest
Control Technician” and was primarily responsible for servicing . . . more than 100 different
Starbucks locations in Manhattan” and responding “to particular stores in the event of any
emergent pest control challenges.” /d. J] 16, 23-24. Shwiner was AVP’s Director of
Operations, and was charged with “provid[ing] periodic training to Starbucks management
personnel in Manhattan regarding Integrated Pest Management (“IPM”) best practices” and
“accompan[ying] District Managers on walk-throughs of many Starbucks stores in Manhattan,
during which she would identify maintenance and other IPM deficiencies and recommend
appropriate corrective action.” Jd. 4928-30. In other words, both D’Auria and Shwiner were
responsible — and were compensated — for identifying deficient pest control practices, actually
showing them to management, and ultimately correcting them.

Broadly, D’Auria and Shwiner complain that Starbucks failed to “take suitable and
proper precautions to ensure [their] safety” or to “advise Plaintiffs as to the hazardous and
dangerous character of the undertaking in which they were engaged,” including “managing the
use of hazardous pesticides.” Complaint § 105. Given the nature of their jobs, these assertions
are nonsensical. By D’Auria and Shwiner’s own account, AVP, specifically assigned them to
provide pest control services to Starbucks based on their purported expertise in this area,
including licensing and certification. Thus, it was D’Auria and Shwiner’s responsibility to

provide pest control services to Starbucks and remedy any conditions that existed. It was not
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 12 of 22

Starbucks’ role to instruct D’Auria and Shwiner about best practices, possible hazards or risk
mitigation of any kind; rather, the hazards that D’Auria and Shwiner claim they were exposed to
were part and parcel of their job as licensed and certified exterminators. It is specious for
D’Auria and Shwiner to assert now, years after the fact, that Starbucks, which retained AVP for
its expertise in addressing pest infestation and implementing pest control measures, somehow
owed AVP’s employees a duty of care with regard to any hazards entailed in such work.

While there is a general common-law duty to provide individuals with a safe place to
work, New York courts have long recognized that this duty does not extend to the particular risks
inherent in the type of work that a plaintiff has been specifically engaged to perform. See
Kowalsky v. Conreco Co., Inc., 264 N.Y. 125, 128 (1934) (“The duty of an owner to repair
implies that the workman employed to make the repair assumes the risk. .. An employee cannot
recover for injuries received while doing an act to eliminate the cause of the injury.”); Rojas v.
1000 42nd Street, LLC, 72 N.Y.S.3d 568 (2d Dep’t 2018) (granting summary judgment
dismissing claim by cleaning worker where “the risk of slipping on a piece of cardboard in the
building’s basement was inherent in the plaintiff's work”); Hansen v. Trustees of the Methodist
Episcopal Church of Glen Cove, 858 N.Y.S.2d 303, 304 (2d Dep’t 2008) (“The duty, however,
does not extend to hazards that are part of, or inherent in, the very work the employee is to
perform or defects the employee is hired to repair.”); /mtanios v. Goldman Sachs, 843 N.Y.S.2d
569, 572 (1st Dep’t 2007) (“[D]efendants. . . owed no duty to plaintiff to keep the floor clean so
that plaintiff could perform his job to clean the premises.”); Bedneau v. New York Hospital
Medical Center of Queens, 841 N.Y.S.2d 689 (2d Dep’t 2007) (“The injured plaintiff cannot
recover against the defendant for common-law negligence or under Labor Law § 200, since he

was injured by the condition he had undertaken to remedy.”).
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 13 of 22

Starbucks retained D’Auria and Shwiner, through their employer AVP, to remedy pest
infestations and provide pest management services. As such, it was for D’Auria and Shwiner to
advise and educate Starbucks regarding pest control practices, and not for Starbucks to provide
them with “instruction in working, operating and managing the use of hazardous pesticides” as
the Complaint bizarrely alleges. Based on well-established New York law, Starbucks owed
D’Auria and Shwiner no duty to provide a workplace free of the hazards associated with pest
infestation or pest control, and therefore could not have breached any such duty.

B. Even if Starbucks Did Have a Duty of Care, It
Met This Duty By Publicizing the Identified

Hazards and Therefore Was Not “Negligent.”

Second, even if D’Auria and Shwiner could somehow allege that Starbucks owed them a
duty of care with regard to their own performance of their assigned work, the record shows that
Starbucks reasonably followed their instructions and therefore was not negligent. D’Auria and
Shwiner assert that in certain Starbucks stores located in Manhattan, unidentified persons
deployed commercially available insecticide units called “Hot Shots” or “No-Pest Strips” and
other pest control measures. Complaint J] 36, 49. D’Auria alleges that he documented the use
of these No-Pest Strips by photographing them and emailing the photographs to Starbucks
management, while Shwiner repeatedly addressed this matter with Starbucks management
personnel, warning that “No-Pest Strips” should not be used in Starbucks stores because they
pose a health hazard. /d. J] 49-51.

At the same time, D’Auria and Shwiner also admit that Starbucks management relayed
their warnings to individual store personnel, including Fox and other Store Managers, by email.
Id, §] 53-55. The email messages sent by Starbucks management to store personnel included
specific information concerning the hazards associated with No-Pest Strips, and expressly

instructed store personnel not to use such devices. /d. Separately, the Complaint acknowledges
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 14 of 22

that the Starbucks C.A.F.E. Practices Verifier and Inspector Operations Manual, a publicly
available document, explicitly forbids Starbucks vendors and suppliers to use any pesticides
prohibited under the World Health Organization Type 1A or 1B lists, including the active
ingredient in No-Pest Strips. Complaint J 44 and n. 4.7

Thus, Starbucks management repeatedly and officially disclaimed the use of No-Pest
Strips and warned its store managers not to use them, and also prohibited its vendors from using
the underlying pesticide ingredient. To the extent that any No-Pest Strips appeared in stores in
violation of Starbucks instructions and policies, Starbucks management could not have known
about such violations without being alerted to them by D’Auria and Shwiner, who were
specifically retained to advise Starbucks about deficient pest management practices.

To permit this NIED claim would ignore that it was D’Auria and Shwiner’s own
responsibility to advise Starbucks of pest control issues, including improper pest control
practices, and bring such issues to Starbucks management’s attention. Again, the Complaint
alleges that D’Auria was “the Pest Control Technician primarily responsible for servicing the
Starbucks account” and “responding to any emergent pest control challenges.” Complaint 4 28.
Likewise, the Complaint describes Shwiner “accompan[ying] District Managers on walk-
throughs of many Starbucks stores in Manhattan, during which she would identify maintenance
and other [Integrated Pest Management] deficiencies and recommend appropriate corrective
action.” fd. 429. Having retained AVP for its expertise and relied on it to troubleshoot and
correct its pest management practices, Starbucks cannot also have been expected to protect
AVP’s employees from any issues or “hazards” related to their own pest control work. See
Imtanios, 843 N.Y.S.2d at 572 (“Such a view would lead inexorably to the absurd conclusion

that defendants’ duty was to hire a cleaning service to clean the premises for the cleaning

 

? A true and correct excerpt of this Manual is attached to the Weber Declaration as Exhibit C and is available at
https: //www.scsglobalservices.com/files/program_documents';CAFE MAN VerlnsOps_ V5%203_102817.pdf.

9
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 15 of 22

service.”); Brugnano v. Merrill Lynch & Co., 627 N.Y.S.2d 635, 636 (lst Dep’t 1995)
(“Defendants could not have provided plaintiff with a workplace that was safe from the defect
that his employer was engaged to eliminate.”). Ultimately, Starbucks had no reasonable way to
know that its instructions were being disregarded in any given store without this problem being
identified by AVP — the pest control vendor that Starbucks retained for this purpose. And,
D’Auria and Shwiner admit that when they notified Starbucks of these issues, Starbucks relayed
their messages to its personnel. Such admissions preclude D’Auria and Shwiner from claiming
that Starbucks acted “negligently” and require dismissal of their negligence-based claim.

Cc, D’ Auria and Shwiner’s NIED Claim Lacks
a “Guarantee of Genuineness.”

 

Finally, D’Auria and Shwiner’s NIED claim should be dismissed because it lacks the
requisite “guarantee of genuineness.” Taggart v. Costabile, 14 N.Y.S.3d 388, 396 (2d Dep’t
2015). (“By requiring a direct link between the mental injury and the defendant’s negligence,
and by mandating some guarantee of the genuineness of the emotional injury, the Court of
Appeals has recognized a standard that is effective to filter out petty and trivial complaints and to
ensure that the alleged emotional distress is real.”). “{T]he ‘guarantee of genuineness’ element
can be satisfied . . . by showing that a breach of duty owed to the injured party endangered that
party’s physical safety or caused them to fear for their physical safety.” DeSesto, 171 F. Supp.3d
at 204 (citing Taggart); De Rosa v. Stanley B. Michelman, P.C., 584 N.Y.S.2d 202, 203 (2d
Dep’t 1992).

Shwiner does not specifically allege that she feared for her safety. For his part, D’ Auria
may have been concerned about pesticide exposure as a general matter, but that is not enough to
tie his alleged distress to any breach of duty by Starbucks, which retained AVP to perform the
very work in which D’Auria and Shwiner were engaged and routinely relayed the information
that they provided to Starbucks Regional, District and Store Managers. The issue is not whether

10
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 16 of 22

D’ Auria or Shwiner felt some sort of general distress, but whether they have sufficiently alleged
that Starbucks was bound by a duty of care and that it inflicted emotional distress by committing
a breach that reasonably caused D’Auria and Shwiner to fear for their physical safety. However,
as set forth above, Starbucks did not owe D’Auria and Shwiner any duty of care with regard to
the hazards of their assigned work, pest control. Further, Starbucks endorsed and relayed
D’Auria and Shwiner’s instructions to its personnel and expressly prohibited the use of pest
strips; as such, Starbucks cannot reasonably be found to have committed any negligence that
may be specifically tied to any fear of injury. And, D’Auria and Shwiner continued to provide
services to Starbucks for years, suggesting they were not genuinely afraid of physical harm.
While D’Auria and Shwiner may have been cautious about working with pesticides, that
reasonable caution is a function of their voluntary choice to work as exterminators, and not tied
to any acts or omissions by Starbucks. Because D’Auria and Shwiner’s NIED claim does not
link any breach by Starbucks to any plausible fear of physical injury, it lacks the required
genuineness and should be dismissed on this basis as well. See DeSesto, 171 F. Supp.3d at 204
(dismissing NIED counterclaims where plaintiff “failed to allege any threat to or fear for her
personal safety” and did not “point to any type of negligent behavior recognized by New York
courts as creating compensable emotional distress”); Hecht v. Kaplan, 645 N.Y.S.2d 51, 54 (2d
Dep’t 1996) (dismissing NIED claim where plaintiff “[sought] to recover solely for emotional
harm, unaccompanied by any form of physical trauma, and [did] not allege[] any physical
harm’); De Rosa, 584 N.Y.S. at 203 (dismissing NIED claim where there was no allegation of
conduct that unreasonably endangered plaintiffs’ physical safety); Lancellotti v. Howard, 547
N.Y.S.2d 654 (2d Dep’t 1989) (dismissing NIED claim based “solely on emotional harm

unaccompanied by any form of physical trauma’’).

ll
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 17 of 22

POINT III.

TO THE EXTENT THAT D’AURIA AND SHWINER’S CLAIMS
ARE NOT DISMISSED, THEY SHOULD BE SEVERED FROM
FOX’S REMAINING CLAIMS

As discussed above, D’Auria and Shwiner’s NIED claim should be dismissed as a matter
of law. However, to the extent that these claims survive the instant motion to dismiss (and they
should not), at the very least, they should be severed from Fox’s wholly unrelated claims against

Starbucks.

A. The Legal Standard for Severance

Rule 2! of the Federal Rules of Civil Procedure provides, inter alia, that a court has the
power to “sever any claim against a party.” Fed. R. Civ. P. 21. The Court “has broad discretion
to sever claims and parties, so long as in doing so the Court furthers the aims of justice, promotes
judicial economy and efficiency, and avoids prejudicing the rights of any party.” Jn re Merrill
Lynch & Co., Inc. Research Reports Securities Litigation, 214 F.R.D. 152, 155 (S.D.N.Y. 2003);
see also T.S.L 27, Inc. v. Berman Enters., Inc., 115 F.R.D. 252, 254 (S.D.N.Y. 1987). “The
decision of whether to grant a severance motion is committed to the sound discretion of the trial
court.” New York v. Hendrickson Bros, Inc., 840 F.2d 1065, 1082 (2d Cir. 1988).

In deciding whether severance pursuant to Rule 21 is appropriate, courts generally
consider the following factors:

(1) whether the claims arise out of the same transaction or occurrence;

(2) whether the claims involve common questions of law or fact; (3) whether

settlement of the claims or judicial economy would be facilitated; (4) whether

prejudice would be avoided by severance; and (5) whether different witnesses and

documentary proof is required for the claims.
Mendez v. K&Y Peace Corp., 2019 U.S. Dist. LEXIS 87138, *8 (S.D.N.Y. 2019). Satisfaction of

any one of these conditions will justify severance. Tardd v. Brookhaven Nat'l Lab., 2007 U.S.

Dist. LEXIS 34378, *18 (E.D.N.Y. May 8, 2007); Gonzalez v. City of Schenectady, 2001 U.S.

12
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 18 of 22

Dist. LEXIS 14406, *31 (N.D.N.Y. Sept. 17, 2001) (“[t]o grant severance or separate trials
requires the presence of only one of these conditions”).

B. Severance is Warranted Here

Under the circumstances of this case, the recognized factors strongly support the
conclusion that, to the extent that D’Auria and Shwiner’s NIED claim survives dismissal, it
should be severed and resolved separately from Fox’s claims.

This case involves two separate sets of factual circumstances and legal theories. First,
there is the NIED claim by D’Auria and Shwiner as outside contractors of Starbucks. Second,
there are the employment based whistleblower retaliation claims by Fox as a former Starbucks
employee. Combining these distinct factual and legal claims in one lawsuit not only results in
confusion, but also will cause unfair prejudice to Starbucks. As further explained below, each of
the factors applicable to a severance analysis weigh in favor of severing these claims.

Cc. The Claims Involve Different
Transactions and Occurrences

D’Auria and Shwiner were involved in different transactions and occurrences than those
involving Fox. The D’Auria and Shwiner transactions involve the pest control services that they
provided to Starbucks through AVP, their employer. Complaint "{ 5-6, 19-30. Their claim (to
the extent it survives the instant motion to dismiss) is based on their alleged exposure to
“hazardous pesticides” while performing pest control services at Starbucks locations throughout
Manhattan. /d., J 34, 45-46, 75-80, 105-107.

In contrast, Fox’s claims are based on his alleged whistleblowing activity as a Starbucks
Store Manager. This consists of “reporting” the use of pest strips at three Starbucks locations
and purported federal and state wage violations which Fox alleges resulted in the retaliatory

termination of his employment at Starbucks. /d., 70, 74, 87-103, 109-115, 117-120, 122-126.

13
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 19 of 22

The respective claims in this action are based on different transactions. The first set of
transactions involve D’Auria and Shwiner and relate to their alleged working conditions and
claimed exposure to pesticides. The second set of transactions involve Fox and relate to his
alleged whistleblowing activities. As stated in Point 1, supra, Fox is barred from pursuing tort
claims related to any pesticide exposure. These differences in the fundamental basis of the
claims weigh in favor of severing D’ Auria and Shwiner’s claims from Fox’s.

D. The Legal and Factual Questions are Different

D’Auria and Shwiner’s claim on one hand, and Fox’s claims on the other, are clearly
different. Essentially, the first set of allegations purports to be a toxic tort case while the second
is an employment retaliation case.

The only cause of action asserted by the former AVP employees is a New York common
law NIED claim. That claim seeks damages arising from D’Auria and Shwiner’s alleged
exposure to “hazardous pesticides” during their provision of pest control services to Starbucks.
Complaint ff 105, 106. In contrast, Fox seeks damages consisting of lost past and future
income, liquidated damages and emotional distress for alleged whistleblower violations under
the New York Labor Law and the Fair Labor Standards Act. /d., JJ 108-126.

As a result, the legal and factual elements of liability and defenses relating to the
respective claims will be quite different. These differences also weigh in favor of severing the
claims. Hannah v. Wal-Mart Stores, Inc., 2017 U.S. Dist. LEXIS 2046, *10-11 (D. Conn. Jan. 6,
2017) (although claims have some common factual overlap, because they involved different
legal claims, bifurcation was proper); Jn re Zyprexa Prods. Liab. Litig., 2004 U.S. Dist. LEXIS
24541, *13-14 (E.D.N.Y. Dec. 3, 2004) (plaintiffs claims for constitutional violations were

severed from her product liability claims which involved different legal questions and burdens).

14
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 20 of 22

E. Judicial Economy Would Be Served by Severance

Severing the claims and parties also would serve to promote the interests of judicial
economy. Plaintiffs have lumped together in one lawsuit two distinct and different claims.
Culling out the former AVP employees’ tort claim from Fox’s employment-based claims would
foster judicial economy by yielding more streamlined litigation that could be resolved more
expeditiously. It would unnecessarily complicate the litigation involving Fox if his claims were
tied into the alleged toxic exposure claims asserted by D’Auria and Shwiner.

Ordering severance in this case would benefit both the parties and the Court. Therefore,
the motion to sever should be granted. See Boston Post Rd. Med. Imaging, P.C. v. Allstate Ins.
Co,, 2004 U.S. Dist. LEXIS 13243,*6 (S.D.N.Y. July 15, 2004) (granting motion to sever to
promote judicial economy where, inter alia, trying all of the claims together would be unwieldy).

F, Severance Would Avoid Prejudice to Defendant

For the same reasons that judicial economy would be promoted by ordering severance,
severing the claims and parties would avoid unfair prejudice to Starbucks here.

If the Court allows these claims to be litigated and tried together, it would unfairly
prejudice Starbucks in its defense of Fox’s whistleblower claims. Both the pretrial proceedings
as well as the ultimate trial would likely focus on the alleged harmful effects of exposure to “pest
strips and other hazardous pesticides” that D’Auria and Shwiner allege Starbucks used. No
doubt, D’Auria and Shwiner will highlight the inflammatory photographs attached to the
Complaint allegedly showing dangerous conditions at certain Starbucks stores. Presumably,
discovery on D’Auria and Shwiner’s NIED claim, as well as the trial, will focus on the alleged
adverse health effects from exposure to the pest strips and chemicals. This will have negative
repercussions for Starbucks and divert the focus from the employment related issues involved in

Fox’s claims against Starbucks, which have nothing to do with pesticide use or the risks of

15
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 21 of 22

pesticide exposure. This potential for prejudice also warrants severance. Anzelone v. ARS Nat'l
Servs., 2018 U.S. Dist. LEXIS 118127, *16 (E.D.N.Y. July 16, 2018) (granting motion to sever
where multiple plaintiffs had similar but factually different claims against the defendant and “the
Defendant would likely be prejudiced if it had to defend against both Plaintiffs’ claims at a single
trial’).

G. The Claims of the AVP Employees and

the Claims of Fox Involve Different
Witnesses and Proof

Finally, the respective claims, by their very nature, will involve different witnesses and
different proof. The proof related to D’Auria and Shwiner’s allegation that Starbucks
negligently exposed them to dangerous products and chemicals will, to a great extent, involve the
testimony of expert witnesses.

In contrast, Fox’s whistleblower claims do not require such scientific testimony. Neither
side will need to engage experts to prove or deny liability. Fox’s claims also do not require
addressing D’Auria or Shwiner’s physical or emotional condition in any respect. The witnesses
relevant to Fox’s whistleblower claims consist of the members of Starbucks management to
whom Fox alleges that he complained. Starbucks’ witnesses also will address the basis for Fox’s
termination and show that what motivated them had nothing to do with Fox’s alleged

whistleblower status. Therefore, once again, this factor supports severance.

16
Case 1:19-cv-04650-AJN Document 15 Filed 07/12/19 Page 22 of 22

CONCLUSION
For all of the foregoing reasons, Starbucks respectfully requests that the Court grant its
motion and: (i) dismiss Fox’s NIED as barred by the Workers’ Compensation Law; (ii) dismiss
D’Auria and Shwiner’s NIED claim based on a failure to state a cause of action; and, (iii) if the
Court does not dismiss D’Auria and Shwiner’s claim, in the alternative, sever that claim from
Fox’s unrelated claims.

Dated: New York, New York LITTLER MENDELSON, P.C.
July 12, 2019

By:__/s/ A. Michael Weber
A. Michael Weber
Devjani H. Mishra
Joseph E. Field

900 Third Avenue

New York, NY 10022
(212) 583-9600
Attorneys for Defendant

17
